Citation Nr: 0816563	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO. 03-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for left eye disability, to 
include retinal telangiectasias.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

By a rating action in July 2002, the RO denied the veteran's 
claim of entitlement to service connection for left eye 
disability. The veteran disagreed with that decision, and 
appealed to the Board of Veterans' Appeals (Board).

In June 2005, the Board confirmed and continued the RO's 
rating action. The veteran also disagreed with that decision 
and filed a timely appeal with the United States Court of 
Appeals for Veterans Claims (Court). 

In July 2007, the Court set aside the Board's June 2005 
decision and remanded the matter for further adjudication 
consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

This matter has again been remanded by the Court for the 
Board to provide more comprehensive reasons and bases for its 
decision. Because the Court's directives require additional 
development, the Board must again remand the appeal to the 
RO/AMC.

The veteran contends that his left eye disability, including 
retinal telangiectasias was first manifested in service by a 
gradual decrease in his visual acuity. In particular, he 
contends that such disability is due, at least in part, to 
venereal disease, pneumonitis, or toxoplasmosis, all claimed 
to be the result of disease or injury incurred in or 
aggravated by service. In particular, he states that that his 
pneumonitis was not properly treated in service and that he 
developed a chronic cough which weakened the blood vessels in 
his eye. He states that in turn, the weakened blood vessels 
led to the development of retinal telangiectasias. Therefore, 
he maintains that service connection for left eye disability 
is warranted.

The veteran's service medical records show that on various 
occasions in service, he was treated for urethritis and upper 
respiratory infections, including pneumonitis and bronchitis. 

Following an examination at the Dallas VA Medical Center (MC) 
in January 2004 (and addendum dated in February 2004), the 
examiner opined that the veteran's left eye disability had 
not been the result of any of venereal disease, pneumonitis, 
or toxoplasmosis. However, the Court found that opinion 
conclusory in nature and lacking the support and analysis 
necessary to a well-reasoned opinion. The Court stated that 
it was unclear as to whether the VA examiner had, in fact, 
reviewed the claims file prior to rendering his decision. For 
example, the Court noted that the VA examiner had not 
considered an internet article on retinal telangiectasias by 
Wendy Strouse Watt, D.O., That article had been submitted by 
the veteran and had been associated with his claims file 
prior to the VA examination. 

The Court also noted the report of a July 2002 VA examination 
in which the examiner did not discuss the veteran's loss of 
uncorrected visual acuity during service - from 20/20, 
bilaterally to 20/40 in the right eye and 20/50 in the left 
eye. The Court noted that the internet article by Dr. Watt 
had indicated that a slow loss of vision could be evidence of 
telangiectasias. 

Finally, the Board notes that following the 2004 VA 
examination, the examiner stated that the veteran should 
probably be seen in the Retina Clinic for followup 
examination. To date, a report of that examination has not 
been associated with the claims folder. The only VA clinical 
records on file reflect the veteran's treatment at the Waco 
Outpatient Clinic from August 2002 through February 2003.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is REMANDED to the RO/AMC for 
the following actions:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for a left-eye disorder, 
including telangiectasia, that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 
 
a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. When the actions requested have been 
completed, return the claims folder to 
the VA examiner who conducted the VA 
examination of January 2004 and authored 
an addendum to the examination in 
February 2004. If the examiner is not 
available, or is no longer employed by 
VA, schedule the veteran for an eye 
examination by an eye doctor who has not 
seen him previously. The purpose of the 
examination is to determine whether  the 
veteran's left eye disability including 
telangiectasia, was incurred in, or 
caused or aggravated by any incident of 
active service from January 1964 to 
January 1967. 

The following considerations will govern 
the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be 
scheduled for further medical 
examination. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record. In particular: 

(i) The examiner must address 
the internet article authored 
by Wendy Strouse Watt, D.O., 
and whether the principles she 
discusses in the article, as 
applied to the evidence in this 
case including the reported 
gradual gradual diminution of 
the veteran's eyesight, 
indicates that he incurred or 
aggravated retinal 
telangiectasis during or as a 
result of active military 
service. 

(ii) In responding to this 
inquiry, the examiner is to 
note the in-service events of 
toxoplasmosis, respiratory 
disability (including 
pneumonitis), or genitourinary 
disease (including sexually 
transmitted diseases). 

(iii) In responding to this 
inquiry, the examiner is also 
to note the medical evidence 
(e.g., medical reports, eye 
examinations, etc.) of record 
as to the veteran's vision 
capability, beginning with his 
acceptance into military 
service in January 1964 to the 
present.

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

3. When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for left eye 
disability, including retinal 
telangiectasias. 


The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report do not contain sufficient detail, the 
RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  If the benefits sought 
on appeal are not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.


The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

